PER CURIAM.
This is an appeal from a final judgment in an intestate probate proceeding in which the trial court (a) set aside a prior order of distribution on the ground that the personal representative of the estate failed to make a diligent search and inquiry to determine the true heirs of the decedent, (b) made a new order of distribution to the personal representative of the sole heir of the decedent herein, and (c) required the distribu-tees under the prior order of distribution to return the monies received thereunder. Such distributees appeal raising a number of contentions relating to the admissibility of evidence received by the trial court, the sufficiency of evidence to sustain the findings of the trial court, and the return of the *59monies ordered by the trial court. We have carefully examined the appellants’ brief and can find no authority cited therein to upset the final judgment. Indeed, it is our duty to affirm based on the following authorities. Shaw v. Shaw, 334 So.2d 13, 16 (Fla.1976); In re Estate of Pennington, 226 So.2d 881, 884 (Fla.2d DCA 1969); §§ 731.201(1), 733.903, Fla.Stat. (1977).
Affirmed.